DETAILED ACTION

Notice of Pre-AIA  or AIA  Status

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 101

35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 10 and 18 are rejected under 35 U.S.C. 101 because the claimed invention is directed to non-statutory subject matter.  The claim(s) does/do not fall within at least one of the four categories of patent eligible subject matter because the “storage medium” of Claims 10 and 18 can encompass non-statutory transitory forms of signal transmission, such as, a propagating electrical or electromagnetic signal per se. The specification at page 40 lines 22-27 discloses that a storage medium “may be a non-transitory computer-readable storage medium”, but it does not explicitly exclude transitory mediums. When the broadest reasonable interpretation of storage medium in light of the specification as it would be interpreted by one of ordinary skill in the art encompasses transitory forms of signal transmission, a rejection under 35 USC 101 as 

Claim Rejections - 35 USC § 102

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim 1 is rejected under 35 U.S.C. 102(a)(1) and (a)(2) as being anticipated by Kojima (US 20130122885 A1), hereafter K1.
Regarding Claim 1, K1 discloses the below limitations:	a first network node (K1 Fig 6 agents 20-1 and 20-2),	one or more radio network nodes (Fig 6 cells 6a and 6b), the first network node operating in a communications network,(Par 57 optimizing the control parameters at the cells 6a and 6b),	the determining being based on one or more machine- implemented reinforcement learning procedures to optimize the performance of the radio access network based on the one or more parameters (Par 57 the agents 20-1 and 20-2 perform reinforcement learning),	wherein the one or more machine-implemented reinforcement learning procedures are further based on at least one of:	iii) a location of users or traffic load in the radio access network (Par 57 states measured at cells 6a and 6b; see also Par 50), and	initiating providing one or more indicators of the determined configuration to a second network node operating in the communications network (Par 58 the result of the learning process performed in response to the rewards determined in the different areas by the plurality of agents is shared among the agents).

Claim Rejections - 35 USC § 103

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claim 1 is rejected under 35 U.S.C. 102(a)(1) and (a)(2) as anticipated by or, in the alternative, under 35 U.S.C. 103 as obvious over Kojima (US 20130122885 A1), hereafter K1, in view of Roessel (US 20190379468 A1), hereafter R1.
Regarding Claim 1, K1 discloses the below limitation:	a first network node (K1 Fig 6 agents 20-1 and 20-2),	one or more radio network nodes, the first network node operating in a communications network (Fig 6 cells 6a and 6b), the method comprising:	determining a configuration of one or more parameters in the radio access network (Par 57 optimizing the control parameters at the cells 6a and 6b),	the determining being based on one or more machine- implemented reinforcement learning procedures (Par 57 the agents 20-1 and 20-2 perform reinforcement learning) to optimize the performance of the radio access network based on the one or more parameters,	wherein the one or more machine-implemented reinforcement learning procedures are further based on at least one of:	iii) a location of users or traffic load in the radio access network (Par 57 states measured at cells 6a and 6b; see also Par 50), and	initiating providing one or more indicators of the determined configuration to a second network node operating in the communications network (Par 58 the result of the learning process performed in response to the rewards determined in the different areas by the plurality of agents is shared among the agents).
K1 does not disclose the below limitation:	the determining being based on one or more machine- implemented reinforcement learning procedures to optimize the performance of the radio access network based on the one or more parameters,	wherein the one or more machine-implemented reinforcement learning procedures are further based on at least one of:	ii) one or more radio characteristics of the radio access network, 
R1 does disclose the below limitation:	determining a configuration of one or more parameters in the radio access network (R1 Par 34 base data 232 may be generated based on measurements and/or extrapolation),	the determining being based on one or more machine- implemented reinforcement learning procedures to optimize the performance of the radio access network based on the one or more parameters (Par 34 dynamically optimize and control channel states by applying machine-learning techniques to base data 232),	wherein the one or more machine-implemented reinforcement learning procedures are further based on at least one of:	ii) one or more radio characteristics of the radio access network (Par 29 propagation data 116 may include a propagation map that indicates propagation characteristics for a plurality of physical locations within RAN 102),
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the invention, having the teaching of K1 and R1, to combine using reinforcement learning to perform an optimization operation using network parameters, as disclosed in K1, with the further step of directing that optimization procedure specifically to optimizing the performance of a radio network. As disclosed above, the instant claims can be interpreted such that K1 solely anticipates the limitations of the claim. However, K1 is directed specifically to optimizing a control parameter in a self-organizing network. The instant claims are directed to optimizing “the performance of the radio access network”, which could be understood as analogous to K1. However, R1 is brought in as a secondary reference because it is directed to applying machine learning techniques to analyze propagation in a RAN, which is much closer to the instant invention. Reinforcement learning, as well as other forms of machine learning, can be used to simulate network environments to find the best configuration of a network. Modern RANs often have a large number of nodes and variables that could affect performance. Applying machine learning to the RAN allows an optimal configuration to be determined from a very large pool of possible configurations in a manner that is efficient in terms of both time and resources. Machine learning, and specifically reinforcement learning, is routinely used to optimize complicated systems in exactly this way. Therefore, it would have been obvious to combine K1 and R1 to obtain the invention, as specified in the instant claim.

Claims 2-32 are also rejected under 35 U.S.C. 103 as being unpatentable over K1 in view of R1.
Regarding Claim 2, K1 and R1 disclose the limitations of Claim 1.
K1 further discloses the below limitation:	obtaining, respectively, from each of one or more third network nodes operating in the communications network, a respective indication of a respective outcome of a respective machine-implemented reinforcement learning procedure of the one or more machine-implemented reinforcement learning procedures (K1 Par 55 the plurality of agents, independently of each other, learn the common value function 30-1 in response to the rewards determined in the different areas, and share a learning effect),	wherein each of the respective machine-implemented reinforcement learning procedures is based on respective data collected from a respective subset of the one or more radio network nodes, each respective subset covering different parts of the deployment (Fig 6 wherein agent 20-1 collects data from cell 6a and agent 20-2 collects data from cell 6b), and
K1 does not disclose the below limitation:	wherein the determining is based on the obtained one or more respective indications.
R1 does disclose the below limitation:	wherein the determining is based on the obtained one or more respective indications (R1 Par 34 dynamically optimize and control channel states by applying machine-learning techniques to base data 232).
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the invention, having the teaching of K1 and R1, to combine the aforementioned method for handling a performance of a RAN with gathering information from a plurality of network nodes, as disclosed in K1, and then analyzing that data with a machine learning technique, as disclosed in R1. Reinforcement algorithms perform better when they have more inputs. By gathering a large number of inputs from different parts of the network, the reinforcement learning algorithm can be supplied with enough information to provide a sufficiently accurate output. Therefore, it would have been obvious to combine K1 and R1 to obtain the invention, as specified in the instant claim.
Regarding Claim 3, K1 and R1 disclose the limitations of Claim 1.
K1 further discloses the below limitation:	wherein the one or more machine-implemented reinforcement learning procedures are based on data, the data being structured in at least one of:	one or more two dimensional matrices, wherein each of the two dimensional matrices comprises information regarding one of the one or more parameters (K1 see Fig 4), and one of:	ii) one of the one or more radio characteristics of the radio access network (Par 50 state st may include cell-edge throughput, cell throughput, cell-edge packet transfer efficiency, cell mean packet transfer efficiency, cell-edge interference level, cell mean interference level, etc.), and	iii) the location of users or traffic load in the radio access network (Par 57 states measured at cells 6a and 6b; see also Par 50),
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the invention, having the teaching of K1 and R1, to combine the aforementioned method for handling a performance of a RAN with structuring data related to radio characteristics and traffic load in a two-dimensional matrix as disclosed in K1. The usage of matrices to store data is known in the art, and the type of data disclosed herein is the type of data typically used for the purpose of network optimization. Examiner notes that the remainder of the claim relating to three-dimensional matrices and four-dimensional matrices is not in the cited prior art, but is not needed because of the alternative claim language. Therefore, it would have been obvious to combine K1 and R1 to obtain the invention, as specified in the instant claim.
Regarding Claim 4, K1 and R1 disclose the limitations of Claim 3.
K1 further discloses the below limitation:	composing the information into the at least one of:	the one or more two dimensional matrices (K1 see Fig 4),
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the invention, having the teaching of K1 and R1, to combine the aforementioned method for handling a performance of a RAN with storing gathered information into a two-dimensional matrix as disclosed in K1. Two-dimensional matrices are commonly used to store information of this type in the art. Examiner notes that the remainder of the claim relating to three-dimensional matrices and four-dimensional matrices is not in the cited prior art, but is not needed because of the alternative claim language. Therefore, it would have been obvious to combine K1 and R1 to obtain the invention, as specified in the instant claim.
Regarding Claim 5, K1 and R1 disclose the limitations of Claim 3.
K1 further discloses the below limitation:	wherein each matrix corresponds to a particular geographical segment of the deployment (K1 interpreted under BRI to be a single matrix and therefore a single geographical segment; Par 4 is a matrix directed to a particular segment of the deployment).
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the invention, having the teaching of K1 and R1, to combine the aforementioned method for handling a performance of a RAN with storing information relating to a particular part of the network in a two-dimensional matrix, as disclosed in K1. Under BRI, the instant claim can be interpreted as referring to a single matrix due to the usage of alternative language “one or more” in the intervening claims. K1 discloses a matrix storing information on a discrete part of the network in order to optimize the control parameters of that network. This is substantially similar to a single matrix corresponding to a section of a network claimed herein. Storing information relating to a segment of the network in a two-dimensional matrix is an expected use of two-dimensional matrices. Therefore, it would have been obvious to combine K1 and R1 to obtain the invention, as specified in the instant claim.
Regarding Claim 6, K1 and R1 disclose the limitations of Claim 3.
K1 further discloses the below limitation:	wherein the data comprises at least one of: a) simulated data and b) real data (K1 Par 120 the first stage of learning is performed in computer simulation, and the second stage of learning is performed in an actual mobile communication network).
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the invention, having the teaching of K1 and R1, to combine the aforementioned method for handling a performance of a RAN with usage of both simulated data and real data, as disclosed in K1. Reinforcement learning can use both simulated and real data in order to optimize the RAN network. The claimed language uses alternative language so that only one is needed, but the art discloses usage of both simulated and real data. This shows that usage of both types of data for reinforcement learning purposes is known in the art. Therefore, it would have been obvious to combine K1 and R1 to obtain the invention, as specified in the instant claim.
Regarding Claim 7, K1 and R1 disclose the limitations of Claim 1.
K1 further discloses the below limitation:	wherein the determining  is based on at least one of:	a first set of simulated data obtained in a first training phase of the one or more machine-implemented reinforcement learning procedures (K1 Par 120 the first stage of learning is performed in computer simulation), and	a second set of real data obtained in a second training phase of the one or more machine-implemented reinforcement learning procedures, wherein the second training phase is based on a result of the first training phase (Par 120 the second stage of learning is performed in an actual mobile communication network).
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the invention, having the teaching of K1 and R1, to combine the aforementioned method for handling a performance of a RAN with usage of both simulated data and real data, as disclosed in K1. Reinforcement learning can use both simulated and real data in order to optimize the RAN network. The claimed language uses alternative language so that only one is needed, but the art discloses usage of both simulated and real data. This shows that usage of both types of data for reinforcement learning purposes is known in the art. Therefore, it would have been obvious to combine K1 and R1 to obtain the invention, as specified in the instant claim.
Regarding Claim 8, K1 and R1 disclose the limitations of Claim 1.
K1 further discloses the below limitation:	wherein at least one of the one or more parameters is antenna tilt (K1 Par 38 the SON application 25 performs coverage and capacity optimization (CCO) to optimize the setting of the tilt and azimuth of an antenna of the base station 4).
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the invention, having the teaching of K1 and R1, to combine the aforementioned method for handling a performance of a RAN with performing optimization procedures on the tilt of an antenna in the network, as disclosed in K1. Antenna tilt can have a large impact on network capability, and therefore optimizing the antenna tilt can improve network performance. Therefore, it would have been obvious to combine K1 and R1 to obtain the invention, as specified in the instant claim.
Regarding Claim 9, K1 and R1 disclose the limitations of Claim 1.
K1 further discloses the below limitation:	A computer program comprising instructions (K1 Fig 2 parameter setting program 14) which, when executed on at least one processor (Fig 2 CPU 10), cause the at least one processor to carry out the method according to claim 1.
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the invention, having the teaching of K1 and R1, to combine the aforementioned method for handling a performance of a RAN with performing the method by executing a program with a processor, as disclosed in K1. Executing programs via a processor is well-known in the art, and does not significantly contribute to the novelty of the invention. The limitations of Claim 1 are also known in the art, as seen above. Therefore, it would have been obvious to combine K1 and R1 to obtain the invention, as specified in the instant claim.
Regarding Claim 10, K1 and R1 disclose the limitations of Claim 1.
K1 further discloses the below limitation:	A computer-readable storage medium (K1 Fig 2 storage device 11), having stored thereon a computer program, comprising instructions which, when executed on at least one processor (Fig 2 CPU 10), cause the at least one processor to carry out the method according to claim 1.
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the invention, having the teaching of K1 and R1, to combine the aforementioned method for handling a performance of a RAN with storing the instructions to perform the method in computer-readable memory, as disclosed in K1. Notwithstanding the 101 issues explained above, examiner is interpreting the storage medium here as non-transitory for the sake of the 103 rejection. Usage of memory to store a program is well-known in the art, and its inclusion here does not significantly contribute to the novelty of the invention. The limitations of Claim 1 are also known in the art, as seen above. Therefore, it would have been obvious to combine K1 and R1 to obtain the invention, as specified in the instant claim.
Regarding Claim 11, K1 discloses the below limitation:	one or more radio network nodes (K1 Fig 6 cells 6a and 6b), the third network node (Fig 6 agents 20-1 and 20-2) operating in a communications network, the method comprising:	obtaining data collected from a respective subset of the radio network nodes, the respective subset covering a part of a deployment of the radio access network (Par 54-55 agent 20-1 determines a state in response to a state component measure at cell 6a) having a first subset of at least one of:	iii) a location of users or traffic load, the data indicating one or more parameters in the radio access network (Par 57 states measured at cells 6a and 6b; see also Par 50),	performing a machine-implemented reinforcement learning procedure, based on the obtained data, to optimize the performance of the radio access network based on the one or more parameters (Par 57 the agents 20-1 and 20-2 perform reinforcement learning), and	sending an indication of an outcome of the performed machine- implemented reinforcement learning procedure to a first network node (311) operating in the communications network (Par 58 the result of the learning process performed in response to the rewards determined in the different areas by the plurality of agents is shared among the agents).
K1 does not disclose the below limitation:	ii) one or more radio characteristics of the radio access network, and
R1 does disclose the below limitation:	ii) one or more radio characteristics of the radio access network (R1 Par 29 propagation data 116 may include a propagation map that indicates propagation characteristics for a plurality of physical locations within RAN 102), and	performing a machine-implemented reinforcement learning procedure, based on the obtained data, to optimize the performance of the radio access network based on the one or more parameters (Par 34 dynamically optimize and control channel states by applying machine-learning techniques to base data 232),
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the invention, having the teaching of K1 and R1, to combine using reinforcement learning to perform an optimization operation using network parameters, as disclosed in K1, with the further step of directing that optimization procedure specifically to optimizing the performance of a radio network. K1 is directed specifically to optimizing a control parameter in a self-organizing network. The instant claims are directed to optimizing “the performance of the radio access network”, which could be understood as analogous to K1. However, R1 is brought in as a secondary reference because it is directed to applying machine learning techniques to analyze propagation in a RAN, which is much closer to the instant invention. Reinforcement learning, as well as other forms of machine learning, can be used to simulate network environments to find the best configuration of a network. Modern RANs often have a large number of nodes and variables that could affect performance. Applying machine learning to the RAN allows an optimal configuration to be determined from a very large pool of possible configurations in a manner that is efficient in terms of both time and resources. Machine learning, and specifically reinforcement learning, is routinely used to optimize complicated systems in exactly this way. Therefore, it would have been obvious to combine K1 and R1 to obtain the invention, as specified in the instant claim.
Regarding Claim 12, K1 and R1 disclose the limitations of Claim 11.
K1 further discloses the below limitation:	composing the obtained data into the at least one of the following structures:	one or more two dimensional matrices, wherein each of the two-dimensional matrices comprises information regarding one of the one or more parameters (K1 see Par 4), and one of:	ii) one of the one or more radio characteristics of the radio access network (Par 50 state st may include cell-edge throughput, cell throughput, cell-edge packet transfer efficiency, cell mean packet transfer efficiency, cell-edge interference level, cell mean interference level, etc.), and	iii) the location of users or the traffic load in the radio access network (Par 57 states measured at cells 6a and 6b; see also Par 50),
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the invention, having the teaching of K1 and R1, to combine the aforementioned method for handling a performance of a RAN with structuring data related to radio characteristics and traffic load in a two-dimensional matrix as disclosed in K1. The usage of matrices to store data is known in the art, and the type of data disclosed herein is the type of data typically used for the purpose of network optimization. Examiner notes that the remainder of the claim relating to three-dimensional matrices and four-dimensional matrices is not in the cited prior art, but is not needed because of the alternative claim language. Therefore, it would have been obvious to combine K1 and R1 to obtain the invention, as specified in the instant claim.
Regarding Claim 13, K1 and R1 disclose the limitations of Claim 12.
K1 further discloses the below limitation:	wherein each matrix corresponds to a particular geographical segment of the deployment (K1 Par 4 is a matrix directed to a particular segment of the deployment).
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the invention, having the teaching of K1 and R1, to combine the aforementioned method for handling a performance of a RAN with storing information relating to a particular part of the network in a two-dimensional matrix, as disclosed in K1. Under BRI, the instant claim can be interpreted as referring to a single matrix due to the usage of alternative language “one or more” in the intervening claims. K1 discloses a matrix storing information on a discrete part of the network in order to optimize the control parameters of that network. This is substantially similar to a single matrix corresponding to a section of a network claimed herein. Storing information relating to a segment of the network in a two-dimensional matrix is an expected use of two-dimensional matrices. Therefore, it would have been obvious to combine K1 and R1 to obtain the invention, as specified in the instant claim.
Regarding Claim 14, K1 and R1 disclose the limitations of Claim 11.
K1 further discloses the below limitation:	wherein the obtained data comprises at least one of: a) simulated data and b) real data (K1 Par 120 the first stage of learning is performed in computer simulation, and the second stage of learning is performed in an actual mobile communication network).
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the invention, having the teaching of K1 and R1, to combine the aforementioned method for handling a performance of a RAN with usage of both simulated data and real data, as disclosed in K1. Reinforcement learning can use both simulated and real data in order to optimize the RAN network. The claimed language uses alternative language so that only one is needed, but the art discloses usage of both simulated and real data. This shows that usage of both types of data for reinforcement learning purposes is known in the art. Therefore, it would have been obvious to combine K1 and R1 to obtain the invention, as specified in the instant claim.
Regarding Claim 15, K1 and R1 disclose the limitations of Claim 11.
K1 further discloses the below limitation:	wherein the machine-implemented reinforcement learning procedure is further based on at least one of:	a first set of simulated data obtained in a first training phase of the machine- implemented reinforcement learning procedure (K1 Par 120 the first stage of learning is performed in computer simulation), and	a second set of real data obtained in a second training phase of the machine- implemented reinforcement learning procedure, wherein the second training phase is based on a result of the first training phase (Par 120 the second stage of learning is performed in an actual mobile communication network).
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the invention, having the teaching of K1 and R1, to combine the aforementioned method for handling a performance of a RAN with usage of both simulated data and real data, as disclosed in K1. Reinforcement learning can use both simulated and real data in order to optimize the RAN network. The claimed language uses alternative language so that only one is needed, but the art discloses usage of both simulated and real data. This shows that usage of both types of data for reinforcement learning purposes is known in the art. Therefore, it would have been obvious to combine K1 and R1 to obtain the invention, as specified in the instant claim.
Regarding Claim 16, K1 and R1 disclose the limitations of Claim 11.
K1 further discloses the below limitation:	wherein at least one of the one or more parameters is antenna tilt (K1 Par 38 the SON application 25 performs coverage and capacity optimization (CCO) to optimize the setting of the tilt and azimuth of an antenna of the base station 4).
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the invention, having the teaching of K1 and R1, to combine the aforementioned method for handling a performance of a RAN with performing optimization procedures on the tilt of an antenna in the network, as disclosed in K1. Antenna tilt can have a large impact on network capability, and therefore optimizing the antenna tilt can improve network performance. Therefore, it would have been obvious to combine K1 and R1 to obtain the invention, as specified in the instant claim.
Regarding Claim 17, K1 and R1 disclose the limitations of Claim 11.
K1 further discloses the below limitation:	A computer program (K1 Fig 2 parameter setting program 14), comprising instructions which, when executed on at least one processor (Fig 2 CPU 10), cause the at least one processor to carry out the method according to claim 11.
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the invention, having the teaching of K1 and R1, to combine the aforementioned method for handling a performance of a RAN with performing the method by executing a program with a processor, as disclosed in K1. Executing programs via a processor is well-known in the art, and does not significantly contribute to the novelty of the invention. The limitations of Claim 11 are also known in the art, as seen above. Therefore, it would have been obvious to combine K1 and R1 to obtain the invention, as specified in the instant claim.
Regarding Claim 18, K1 and R1 disclose the limitations of Claim 11.
K1 further discloses the below limitation:	A computer-readable storage medium (K1 Fig 2 storage device 11), having stored thereon a computer program, comprising instructions which, when executed on at least one processor (Fig 2 CPU 10), cause the at least one processor to carry out the method according to claim 11.
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the invention, having the teaching of K1 and R1, to combine the aforementioned method for handling a performance of a RAN with storing the instructions to perform the method in computer-readable memory, as disclosed in K1. Notwithstanding the 101 issues explained above, examiner is interpreting the storage medium here as non-transitory for the sake of the 103 rejection. Usage of memory to store a program is well-known in the art, and its inclusion here does not significantly contribute to the novelty of the invention. The limitations of Claim 11 are also known in the art, as seen above. Therefore, it would have been obvious to combine K1 and R1 to obtain the invention, as specified in the instant claim.
Regarding Claim 19, K1 discloses the below limitation:	a processing circuitry and a memory (K1 Fig 2), said memory containing instructions executable by said processing circuitry, whereby the first network node (Fig 6 agents 20-1 and 20-2) is operative to:	determine a configuration of one or more parameters in the radio access network (Par 57 optimizing the control parameters at the cells 6a and 6b),	wherein to determine is configured to be based on one or more machine- implemented reinforcement learning procedures (Par 57 the agents 20-1 and 20-2 perform reinforcement learning) at least one of:	iii) a location of users or traffic load in the radio access network (Par 57 states measured at cells 6a and 6b; see also Par 50), and	initiate providing one or more indicators of the determined configuration to a second network node configured to operate in the communications network (Par 58 the result of the learning process performed in response to the rewards determined in the different areas by the plurality of agents is shared among the agents).
K1 does not disclose the below limitation:	wherein to determine is configured to be based on one or more machine- implemented reinforcement learning procedures to optimize the performance of the radio access network based on the one or more parameters,	ii) one or more radio characteristics of the radio access network, 
R1 does disclose the below limitation:	determine a configuration of one or more parameters in the radio access network (R1 Par 34 base data 232 may be generated based on measurements and/or extrapolation),	wherein to determine is configured to be based on one or more machine- implemented reinforcement learning procedures to optimize the performance of the radio access network based on the one or more parameters (Par 34 dynamically optimize and control channel states by applying machine-learning techniques to base data 232),	ii) one or more radio characteristics of the radio access network (Par 29 propagation data 116 may include a propagation map that indicates propagation characteristics for a plurality of physical locations within RAN 102),
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the invention, having the teaching of K1 and R1, to combine using reinforcement learning to perform an optimization operation using network parameters, as disclosed in K1, with the further step of directing that optimization procedure specifically to optimizing the performance of a radio network. K1 is directed specifically to optimizing a control parameter in a self-organizing network. The instant claims are directed to optimizing “the performance of the radio access network”, which could be understood as analogous to K1. However, R1 is brought in as a secondary reference because it is directed to applying machine learning techniques to analyze propagation in a RAN, which is much closer to the instant invention. Reinforcement learning, as well as other forms of machine learning, can be used to simulate network environments to find the best configuration of a network. Modern RANs often have a large number of nodes and variables that could affect performance. Applying machine learning to the RAN allows an optimal configuration to be determined from a very large pool of possible configurations in a manner that is efficient in terms of both time and resources. Machine learning, and specifically reinforcement learning, is routinely used to optimize complicated systems in exactly this way. Therefore, it would have been obvious to combine K1 and R1 to obtain the invention, as specified in the instant claim.
Regarding Claim 20, K1 and R1 disclose the limitations of Claim 19.
K1 further discloses the below limitation:	obtain, respectively, from each of one or more third network nodes configured to operate in the communications network, a respective indication of a respective outcome of a respective machine-implemented reinforcement learning procedure of the one or more machine-implemented reinforcement learning procedures (K1 Par 55 the plurality of agents, independently of each other, learn the common value function 30-1 in response to the rewards determined in the different areas, and share a learning effect),	wherein each of the respective machine-implemented reinforcement learning procedures is configured to be based on respective data configured to be collected from a respective subset of the one or more radio network nodes, each respective subset covering different parts of the deployment (Fig 6 wherein agent 20-1 collects data from cell 6a and agent 20-2 collects data from cell 6b), and
K1 does not disclose the below limitation:	wherein to determine is configured to be based on the obtained one or more respective indications.
R1 does disclose the below limitation:	wherein to determine is configured to be based on the obtained one or more respective indications (R1 Par 34 dynamically optimize and control channel states by applying machine-learning techniques to base data 232).
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the invention, having the teaching of K1 and R1, to combine the aforementioned network node with gathering information from a plurality of network nodes, as disclosed in K1, and then analyzing that data with a machine learning technique, as disclosed in R1. Reinforcement algorithms perform better when they have more inputs. By gathering a large number of inputs from different parts of the network, the reinforcement learning algorithm can be supplied with enough information to provide a sufficiently accurate output. Therefore, it would have been obvious to combine K1 and R1 to obtain the invention, as specified in the instant claim.
Regarding Claim 21, K1 and R1 disclose the limitations of Claim 19.
K1 further discloses the below limitation:	wherein the one or more machine-implemented reinforcement learning procedures are configured to be based on data, the data being configured to be structured in at least one of:	one or more two dimensional matrices, wherein each of the two dimensional matrices comprises information regarding one of the one or more parameters (K1 see Fig 4), and one of:	ii) one of the one or more radio characteristics of the radio access network (Par 50 state st may include cell-edge throughput, cell throughput, cell-edge packet transfer efficiency, cell mean packet transfer efficiency, cell-edge interference level, cell mean interference level, etc.), and	iii) the location of users or traffic load in the radio access network (Par 57 states measured at cells 6a and 6b; see also Par 50),
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the invention, having the teaching of K1 and R1, to combine the aforementioned network node with structuring data related to radio characteristics and traffic load in a two-dimensional matrix as disclosed in K1. The usage of matrices to store data is known in the art, and the type of data disclosed herein is the type of data typically used for the purpose of network optimization. Examiner notes that the remainder of the claim relating to three-dimensional matrices and four-dimensional matrices is not in the cited prior art, but is not needed because of the alternative claim language. Therefore, it would have been obvious to combine K1 and R1 to obtain the invention, as specified in the instant claim.
Regarding Claim 22, K1 and R1 disclose the limitations of Claim 1.
K1 further discloses the below limitation:	wherein first network node is further operative to: compose the information into the at least one of:	the one or more two dimensional matrices (K1 see Fig 4),
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the invention, having the teaching of K1 and R1, to combine the aforementioned network node with storing gathered information into a two-dimensional matrix as disclosed in K1. Two-dimensional matrices are commonly used to store information of this type in the art. Examiner notes that the remainder of the claim relating to three-dimensional matrices and four-dimensional matrices is not in the cited prior art, but is not needed because of the alternative claim language. Therefore, it would have been obvious to combine K1 and R1 to obtain the invention, as specified in the instant claim.
Regarding Claim 23, K1 and R1 disclose the limitations of Claim 21.
K1 further discloses the below limitation:	wherein each matrix is configured to correspond to a particular geographical segment of the deployment (K1 Par 4 is a matrix directed to a particular segment of the deployment).
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the invention, having the teaching of K1 and R1, to combine the aforementioned network node with storing information relating to a particular part of the network in a two-dimensional matrix, as disclosed in K1. Under BRI, the instant claim can be interpreted as referring to a single matrix due to the usage of alternative language “one or more” in the intervening claims. K1 discloses a matrix storing information on a discrete part of the network in order to optimize the control parameters of that network. This is substantially similar to a single matrix corresponding to a section of a network claimed herein. Storing information relating to a segment of the network in a two-dimensional matrix is an expected use of two-dimensional matrices. Therefore, it would have been obvious to combine K1 and R1 to obtain the invention, as specified in the instant claim.
Regarding Claim 24, K1 and R1 disclose the limitations of Claim 21.
K1 further discloses the below limitation:	wherein the data is configured to comprise at least one of: a) simulated data and b) real data (K1 Par 120 the first stage of learning is performed in computer simulation, and the second stage of learning is performed in an actual mobile communication network).
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the invention, having the teaching of K1 and R1, to combine the aforementioned network node with usage of both simulated data and real data, as disclosed in K1. Reinforcement learning can use both simulated and real data in order to optimize the RAN network. The claimed language uses alternative language so that only one is needed, but the art discloses usage of both simulated and real data. This shows that usage of both types of data for reinforcement learning purposes is known in the art. Therefore, it would have been obvious to combine K1 and R1 to obtain the invention, as specified in the instant claim.
Regarding Claim 25, K1 and R1 disclose the limitations of Claim 19.
K1 further discloses the below limitation:	wherein to determine is configured to be based on at least one of:	a first set of simulated data configured to be obtained in a first training phase of the one or more machine-implemented reinforcement learning procedures (K1 Par 120 the first stage of learning is performed in computer simulation), and	a second set of real data configured to be obtained in a second training phase of the one or more machine-implemented reinforcement learning procedures, wherein the second training phase is configured to be based on a result of the first training phase (Par 120  the second stage of learning is performed in an actual mobile communication network).
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the invention, having the teaching of K1 and R1, to combine the aforementioned network node with usage of both simulated data and real data, as disclosed in K1. Reinforcement learning can use both simulated and real data in order to optimize the RAN network. The claimed language uses alternative language so that only one is needed, but the art discloses usage of both simulated and real data. This shows that usage of both types of data for reinforcement learning purposes is known in the art. Therefore, it would have been obvious to combine K1 and R1 to obtain the invention, as specified in the instant claim.
Regarding Claim 26, K1 and R1 disclose the limitations of Claim 19.
K1 further discloses the below limitation:	wherein at least one of the one or more parameters is antenna tilt (K1 Par 38 the SON application 25 performs coverage and capacity optimization (CCO) to optimize the setting of the tilt and azimuth of an antenna of the base station 4).
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the invention, having the teaching of K1 and R1, to combine the aforementioned network node with performing optimization procedures on the tilt of an antenna in the network, as disclosed in K1. Antenna tilt can have a large impact on network capability, and therefore optimizing the antenna tilt can improve network performance. Therefore, it would have been obvious to combine K1 and R1 to obtain the invention, as specified in the instant claim.
Regarding Claim 27, K1 discloses the below limitation:	a processing circuitry and a memory (K1 Fig 2), said memory containing instructions executable by said processing circuitry, whereby the third network node (Fig 6 agents 20-1 and 20-2) is operative to:	obtain data configured to be collected from a respective subset of the radio network nodes, the respective subset being configured to cover a part of a deployment of the radio access network (Par 54-55 agent 20-1 determines a state in response to a state component measure at cell 6a) being configured to have a first subset of at least one of:	iii) a location of users or traffic load, the data being configured to indicate one or more parameters in the radio access network (Par 57 states measured at cells 6a and 6b; see also Par 50),	perform a machine-implemented reinforcement learning procedure, based on the obtained data (Par 57 the agents 20-1 and 20-2 perform reinforcement learning), to optimize the performance of the radio access network based on the one or more parameters, and	send an indication of an outcome of the machine-implemented reinforcement learning procedure configured to be performed, to a first network node configured to operate in the communications network (Par 58 the result of the learning process performed in response to the rewards determined in the different areas by the plurality of agents is shared among the agents).
K1 does not disclose the below limitation:	ii) one or more radio characteristics of the radio access network, and	perform a machine-implemented reinforcement learning procedure, based on the obtained data, to optimize the performance of the radio access network based on the one or more parameters, 
R1 does disclose the below limitation:	ii) one or more radio characteristics of the radio access network (R1 Par 29 propagation data 116 may include a propagation map that indicates propagation characteristics for a plurality of physical locations within RAN 102), and	perform a machine-implemented reinforcement learning procedure, based on the obtained data, to optimize the performance of the radio access network based on the one or more parameters (Par 34 dynamically optimize and control channel states by applying machine-learning techniques to base data 232), 
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the invention, having the teaching of K1 and R1, to combine using reinforcement learning to perform an optimization operation using network parameters, as disclosed in K1, with the further step of directing that optimization procedure specifically to optimizing the performance of a radio network. K1 is directed specifically to optimizing a control parameter in a self-organizing network. The instant claims are directed to optimizing “the performance of the radio access network”, which could be understood as analogous to K1. However, R1 is brought in as a secondary reference because it is directed to applying machine learning techniques to analyze propagation in a RAN, which is much closer to the instant invention. Reinforcement learning, as well as other forms of machine learning, can be used to simulate network environments to find the best configuration of a network. Modern RANs often have a large number of nodes and variables that could affect performance. Applying machine learning to the RAN allows an optimal configuration to be determined from a very large pool of possible configurations in a manner that is efficient in terms of both time and resources. Machine learning, and specifically reinforcement learning, is routinely used to optimize complicated systems in exactly this way. Therefore, it would have been obvious to combine K1 and R1 to obtain the invention, as specified in the instant claim.
Regarding Claim 28, K1 and R1 disclose the limitations of Claim 27.
K1 further discloses the below limitation:	compose the data configured to be obtained into the at least one of the following structures:	one or more two dimensional matrices, wherein each of the two-dimensional matrices comprises information regarding one of the one or more parameters (K1 see Fig 4), and one of:	ii) one of the one or more radio characteristics of the radio access network (Par 50 state st may include cell-edge throughput, cell throughput, cell-edge packet transfer efficiency, cell mean packet transfer efficiency, cell-edge interference level, cell mean interference level, etc.), and	iii) the location of users or the traffic load in the radio access network (Par 57 states measured at cells 6a and 6b; see also Par 50),
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the invention, having the teaching of K1 and R1, to combine the aforementioned network node with structuring data related to radio characteristics and traffic load in a two-dimensional matrix as disclosed in K1. The usage of matrices to store data is known in the art, and the type of data disclosed herein is the type of data typically used for the purpose of network optimization. Examiner notes that the remainder of the claim relating to three-dimensional matrices and four-dimensional matrices is not in the cited prior art, but is not needed because of the alternative claim language. Therefore, it would have been obvious to combine K1 and R1 to obtain the invention, as specified in the instant claim.
Regarding Claim 29, K1 and R1 disclose the limitations of Claim 28.
K1 further discloses the below limitation:	wherein each matrix is configured to correspond to a particular geographical segment of the deployment (K1 Par 4 is a matrix directed to a particular segment of the deployment).
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the invention, having the teaching of K1 and R1, to combine the aforementioned network node with storing information relating to a particular part of the network in a two-dimensional matrix, as disclosed in K1. Under BRI, the instant claim can be interpreted as referring to a single matrix due to the usage of alternative language “one or more” in the intervening claims. K1 discloses a matrix storing information on a discrete part of the network in order to optimize the control parameters of that network. This is substantially similar to a single matrix corresponding to a section of a network claimed herein. Storing information relating to a segment of the network in a two-dimensional matrix is an expected use of two-dimensional matrices. Therefore, it would have been obvious to combine K1 and R1 to obtain the invention, as specified in the instant claim.
Regarding Claim 30, K1 and R1 disclose the limitations of Claim 27.
K1 further discloses the below limitation:	wherein the data configured to be obtained comprises at least one of: a) simulated data and b) real data (K1 Par 120 the first stage of learning is performed in computer simulation, and the second stage of learning is performed in an actual mobile communication network).
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the invention, having the teaching of K1 and R1, to combine the aforementioned network node with usage of both simulated data and real data, as disclosed in K1. Reinforcement learning can use both simulated and real data in order to optimize the RAN network. The claimed language uses alternative language so that only one is needed, but the art discloses usage of both simulated and real data. This shows that usage of both types of data for reinforcement learning purposes is known in the art. Therefore, it would have been obvious to combine K1 and R1 to obtain the invention, as specified in the instant claim.
Regarding Claim 31, K1 and R1 disclose the limitations of Claim 27.
K1 further discloses the below limitation:	herein the machine-implemented reinforcement learning procedure is further based on at least one of: 	a. a first set of simulated data configured to be obtained in a first training phase of the machine-implemented reinforcement learning procedure (K1 Par 120 the first stage of learning is performed in computer simulation), and	b. a second set of real data configured to be obtained in a second training phase of the machine-implemented reinforcement learning procedure, wherein the second training phase is configured to be based on a result of the first training phase (Par 120  the second stage of learning is performed in an actual mobile communication network).
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the invention, having the teaching of K1 and R1, to combine the aforementioned network node with usage of both simulated data and real data, as disclosed in K1. Reinforcement learning can use both simulated and real data in order to optimize the RAN network. The claimed language uses alternative language so that only one is needed, but the art discloses usage of both simulated and real data. This shows that usage of both types of data for reinforcement learning purposes is known in the art. Therefore, it would have been obvious to combine K1 and R1 to obtain the invention, as specified in the instant claim.
Regarding Claim 32, K1 and R1 disclose the limitations of Claim 27.
K1 further discloses the below limitation:	wherein at least one of the one or more parameters is antenna tilt (K1 Par 38 the SON application 25 performs coverage and capacity optimization (CCO) to optimize the setting of the tilt and azimuth of an antenna of the base station 4).
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the invention, having the teaching of K1 and R1, to combine the aforementioned network node with performing optimization procedures on the tilt of an antenna in the network, as disclosed in K1. Antenna tilt can have a large impact on network capability, and therefore optimizing the antenna tilt can improve network performance. Therefore, it would have been obvious to combine K1 and R1 to obtain the invention, as specified in the instant claim.

Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to SHAWN D MILLER whose telephone number is (571)272-8599. The examiner can normally be reached M-TR 8-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Charles C Jiang can be reached on (571) 270-7191. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/SHAWN D MILLER/Examiner, Art Unit 2412                                                                                                                                                                                                        
/WALLI Z BUTT/Examiner, Art Unit 2412